                 Case: 4:05-cr-00122-JCH Doc. #: 95 Filed: 03/14/19 Page: 1 of 8 PageID #: 387
AO 245(' (Rev. 09117)     Sheet 1- Amended Judgment in a Criminal Case



                                           United States District Court
                                                                         Eastern District of Missouri
                        UNITED STATES OF AMERICA                                      AMENDED JUDGMENT IN A CRIMINAL CASE
                                              v
                        CRAIG RICHEY                                                 CASE NUMBER: 4:05CR00122 JCH-1
                                                                                       USMNumber: 31710-144
                                                                                                              ~~~-----------~

                                                                                       Nanci McCarthy
    Date of Original Judgment: _o_ct_o_be_r_1_2,'-2_oo_s_ _ _ _ _ _ __
                                                                                        Defendant's Attorney
   (Or date of last Amended Judgment)
    Reason for Amendment:
   D Correction of Sentence on Remand (18 U.S.C. 3742(1)(1) and (2))                    D Modification of Supervision Conditions (18 U.S.C. §§ 3563(c) or 3583(e))
   D Reduction of Sentence for Changed Circumstances (Fed. R. Crim. P. 35(b))           D Modification of Imposed Term of Imprisonment for Extraordinary and
   D Correction of Sentence by Sentencing Court (Fed. R. Crim. P 35(a))                   Compelling Reasons (18 U.S.C. §§ 3582(c)(1))
                                                                                        ~ Modification of Imposed Term of Imprisonment for Retroactive Amendment(s)
   D Correction of Sentence for Clerical Mistake (Fed. R. Crim. P. 36)                    to the Sentencing Guidelines (18 U.S.C. § 3582(c)(2))
                                                                                        D     Direct Motion to District Court Pursuant to   D   28 U.S.C. § 2255 or
                                                                                              D    10   u s.c. § 3559(c){7)
 THE DEFENDANT:                                                                         D     Modification of Restitution Order (18 U S.C. § 3664)

  ~ pleaded guilty to count(s)                      1and2
         pleaded nolo contendere to count(s)
  D      which was accepted by the court.    ----------------------------------
      was found guilty on count(s)
  0   after a plea of not guilty
 The defendant is adjudicated guilty of these offenses:                                                                           Date Offense   Count
 Title & Section                                            Nature of Offense                                                     Concluded    Number(s)
21U.S.C.84I(a)(l) and 21 U.S.C.                         Possession with Intent to Distribute Marijuana                        12/16/04
84 l(b)( I )(C)

21U.S.C.84l(a)(l) and 21 U.S.C.                                                                                               12/16/04                   2
                                                        Possession with Intent to Distribute Cocaine Base
841 (b)(I )(B)




      The defendant is sentenced as provided in pages 2 through                           7       of this judgment. The sentence is imposed pursuant
 to the Sentencing Reform Act of 1984.
 D      The defendant has been found not guilty on count(s)

 D      Count(s) - - - - - - - - - - - -                                                dismissed on the motion of the United States.

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence, or
mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                        March 14, 2019
                                                                                        Date of Imposition of Judgment




                                                                                       Name & Title of Judge


                                                                                        March 14, 2019
                                                                                        Date signed

   Record No.:     120
                 Case: 4:05-cr-00122-JCH Doc. #: 95 Filed: 03/14/19 Page: 2 of 8 PageID #: 388
AO 245C (Rev. 09/17)    Amended Judgment in a Criminal   Sheet   2 -   Imprisonment
                         ase
                                                                                                      Judgment-Page _2_ of    _7__
  DEFENDANT: CRAIG RICHEY
  CASE NUMBER: 4:05CROOl22 JCH-1
  District:     Eastern District of Missouri
                                                                       IMPRISONMENT
  The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of _ _ _ _ _ __


  60 months on Count I and TIME SERVED on Count 2, such terms to run concurrently.




  IZJ    The court makes the following recommendations to the Bureau of Prisons:

  Defendant participate inthe facility's Intensive 500 hour Drug Program,
  Defendant be placed ina facility as close to the St. Louis, MO area as possible.




  1ZJ    The defendant is remanded to the custody of the United States Marshal.


  D      The defendant shall surrender to the United States Marshal for this district:

         D      at                          a.m./pm on
         D      as notified by the United States Marshal.

  D      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

         O      before 2 p.m. on

         D      as notified by the United States Marshal
         D      as notified by the Probation or Pretrial Services Office




                                      MARSHALS RETURN MADE ON SEPARATE PAGE
                  Case: 4:05-cr-00122-JCH Doc. #: 95 Filed: 03/14/19 Page: 3 of 8 PageID #: 389
 AO 245C (Rev. 09117)   Amended Judgment in a Criminal   Sh<et ) · Supen 1sed Release

                                                                                                                  Judgment-Page   _3_ of _7__
     DEFENDANT: CRAIG RICHEY
     CASE NUMBER: 4:05CR00122 JCH-1
     District:    Eastern District of Missouri


                                                            SUPERVISED RELEASE
          Upon release from imprisonment, the defendant shall be on supervised release for a term of 4 years.      ---"-~~~~~~~




     This term consists of a term of 3 years on count I and 4 years on count II, such terms to be served concurrently.




                                                          MANDATORY CONDITIONS
I.     You must not commit another federal, state or local crime.
2.     You must not unlawfully possess a controlled substance.
3.     You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
       imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                  D   The above drug testing condition is suspended, based on the court's determination that you
                       pose a low risk of future substance abuse. (check !f applicable)
4.          D     You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a
                  sentence of restitution. (check 1f applicable)
5.          181   You must cooperate in the collection of DNA as directed by the probation officer. (check   if applicable)
6.          D     You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 20901,
                  et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
                  the location where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.          D     You must participate in an approved program for domestic violence. (check if applicable)


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached page.
                 Case: 4:05-cr-00122-JCH Doc. #: 95 Filed: 03/14/19 Page: 4 of 8 PageID #: 390
 AO 245C (Rev. 09/17)   Amended Judgment in a Criminal   Sheet 3A · Supen ised Release

                                                                                                                                    4_ of _7__
                                                                                                                    Judgment-Page _ _

     DEFENDANT: CRAIG RICHEY
     CASE NUMBER: 4:05CR00122 JCH-1
     District:   Eastern District of Missouri


                                            STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your release
       from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
       court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least I 0 days before the change. If notifying the
       probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to take
       any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from doing
       so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses you from
       doing so. If you plan to change where you work or anything about your work (such as your position or your job responsibilities), you must
       notify the probation officer at least I 0 days before the change. If notifying the probation officer at least I 0 days in advance is not possible
       due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming aware ofa change or expected
       change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been convicted
       ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
I 0. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
     designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without first
    getting the permission of the court.
12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may require you
    to notify the person about the risk and you must comply with that instruction. The probation officer may contact the person and confirm
    that you have notified the person about the risk.
13. You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this judgment
containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised Release Conditions,
available at: www.uscourts.gov.



Defendant's Signature                                                                                        Date
                Case: 4:05-cr-00122-JCH Doc. #: 95 Filed: 03/14/19 Page: 5 of 8 PageID #: 391
AO 245C (Re'. 09/17)    Amended Judgment in a Criminal   She.I 3B · Supen 1sed Release

                                                                                                             Judgment-Page   _5_ of _7__
  DEFENDANT: CRAIG RICHEY
  CASE NUMBER: 4:05CROOl22 JCH-1
 District:      Eastern District of Missouri
                                        ADDITIONAL SUPERVISED RELEASE TERMS

  While on supervision, the defendant shall comply with the standard conditions that have been adopted by this Court and shall comply with
  the following additional conditions. If it is determined there are costs associated with any services provided, the defendant shall pay those
  costs based on a co-payment fee established by the probation office.
  The defendant shall refrain from any unlawful use of a controlled substance and submit to a drug test within JS days of commencement of
  supervision and at least two periodic drag tests thereafter for use of a controlled substance.

  The defendant shall participate in a drag or alcohol abuse treatment program approved by the United States Probation Office, which may
  include substance abuse testing, counseling, residence in a Community Corrections Center, residence in a Comprehensive Sanctions
  Center, or inpatient treatment in a treatment center or hospital. The defendant shall pay for the costs associated with substance abuse
  services based on a co-payment fee established by the United States Probation Office. Co-payments shall never exceed the total cost of
  servicesprovided.
                 Case: 4:05-cr-00122-JCH Doc. #: 95 Filed: 03/14/19 Page: 6 of 8 PageID #: 392
AO 245C (Rev. 09/ 17)   Amended Judgment in a Criminal   Sheet 5 - Criminal Monetary Penalties

                                                                                                                         Judgment-Page    6      of   _7__
 DEFENDANT: CRAIG RICHEY
 CASE NUMBER: 4:05CR00122 JCH-1
 District: Eastern District of Missouri
                                                    CRIMINAL MONETARY PENALTIES
 The defendant must pay the total criminal monetary penalties under the schedule of payments on sheet 6
                              Assessment              JVT A Assessment*                   Fine                                     Restitution

       Totals:                     $200.00


 D The determination of restitution is deferred until
   will be entered after such a determination.
                                                                           _ _ _ _ _ . An Amended Judgment in a Criminal Case (AO 245C)



  D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
 If the defendant makes a partial payment, each payee shall receive an approximately proportional payment unless specified
 otherwise in the priority order or percentage payment column below. However, pursuant ot 18 U.S.C. 3664(i), all nonfederal
 victims must be paid before the United States is paid.


 Name of Payee                                                                                   Total Loss*   Restitution Ordered Priority or Percentage




 D Restitution amount ordered pursuant to plea agreement


 O The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full
       before the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(t). All of the payment options on
       Sheet 6 may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 D The court determined that the defendant does not have the ability to pay interest and it is ordered that:
    D The interest requirement is waived for the. D fine                      D restitution.
    D The interest requirement for the D fine D restitution is modified as follows:


*Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters I 09A, 110, 11 OA, and 1I3A of Title 18 for offenses committed on or
after September 13, 1994 but before April 23, 1996.
                 Case: 4:05-cr-00122-JCH Doc. #: 95 Filed: 03/14/19 Page: 7 of 8 PageID #: 393
AO 245C (Rev. 09i\ 7)   Amended Judgment in a Criminal     Sheet 6 - Schedule of Payments

                                                                                                                              Judgment-Page      7    of   _7__
  DEFENDANT: CRAIG RICHEY
  CASE NUMBER: 4:05CR00122 JCH-1
  District:      Eastern District of Missouri
                                                               SCHEDULE OF PAYMENTS
       Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties shall be due as follows:

   A   181    Lump sum payment of            ..;..$_20_0_._oo_ _ __    due immediately, balance due

                                    D     not later than                                    , or

                                    D     in accordance with          D   C,   D   D, or      D    E below; or   D F below; or
  BD         Payment to begin immediately (may be combined with                        D    C,     D     D, or   D E below; or D        F below; or

  CD         Payment in equal                            (e.g., equal, weekly, monthly, quarterly) installments of                        over a period of

           ------- e.g., months or years), to commence                                              (e.g., 30 or 60 days) after the date of this judgment; or

  D    D   Payment in equal                       (e.g., equal, weekly, monthly, quarterly) installments of                       over a period of
                                  e.g., months or years), to commence                      (e.g., 30 or 60 days) after release from imprisonment to a
       term of supervision; or
 E     D     Payment during the term of supervised release will commence within                     (e.g., 30 or 60 days) after Release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time: or
  F    D      Special instructions regarding the payment of criminal monetary penalties:



   Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
   during the period of imprisonment. All criminal monetary penalty payments, except those payments made through the Bureau of Prisons'
   Inmate Financial Responsibility Program are made to the clerk of the court.

   The defendant will receive credit for all payments previously made toward any criminal monetary penalties imposed.




   D       Joint and Several
             Defendant and Co-defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
             and corresponding payee, if appropriate.




           The defendant shall pay the cost of prosecution.
  D
  D        The defendant shall pay the following court cost(s):




  O        The defendant shall forfeit the defendant's interest in the following property to the United States:




   Payments shall be applied in the following order: (I) assessment; (2) restitution principal, (3) restitution interest, (4) fine principal,
   (S)fine interest (6) community restitution.(7) penalties, and (8) costs, including cost of prosecution and court costs.
        Case: 4:05-cr-00122-JCH Doc. #: 95 Filed: 03/14/19 Page: 8 of 8 PageID #: 394

                                                          DEFENDANT: CRAIG RICHEY
                                                          CASE NUMBER: 4:05CR00122 JCH-1
                                                           USM Number:   31710-144

                               UNITED STATES MARSHAL
                        RETURN OF JUDGMENT IN A CRIMINAL CASE
I have executed this judgment as follows:




The Defendant was delivered on _ _ _ _ _ _ _ t o - - - - - - - - - - - - - - - - - -

a t - - - - - - - - - - - - - - - - - - • with a certified copy of this judgment.



                                                          UNITED STA TES MARSHAL


                                                     By
                                                             Deputy U.S. Marshal




D      The Defendant was released on - - - - - - - to- - - - - - - - Probation

D      The Defendant was released on _ _ _ _ _ _ _ to_ _ _ _ _ _ _ _ Supervised Release

D      and a Fine of_ _ _ _ _ _ _           D   and Restitution in the amount of _ _ _ _ _ _ __



                                                          UNITED STA TES MARSHAL


                                                     By
                                                              Deputy U.S. Marshal


I certify and Return that on _ _ _ _ _ _ , I took custody of - - - - - - - - - - - - - -

at
     ----------- and delivered same t o - - - - - - - - - - - - - - - -
on - - - - - - - - - - - - - - F.F.T. - - - - - - - - - - - - - - - - - -
                                                          U.S. MARSHAL E/MO

                                                       By DUSM _ _ _ _ _ _ __
